HOOD, Associate Judge
(dissenting).
I cannot agree with the opinion of the court which, although holding that had the trial court on the evidence here made a general finding of negligence the judgment would be affirmied, holds that because the trial court stated the inferences it drew from the evidence in reaching its conclusion of negligence the judgment should be reversed.
The trial court took judicial, notice of one fact only, namely, that automobiles generally are equipped with devices for reflecting the temperature of the water in the cooling system. From that fact, in the absence of any evidence to the contrary, the court drew the inference that this particular automobile was so equipped and that such equipment was m working order. I see nothing unreasonable in such an inference. There was evidence that the radiator cap blew off and the anti-freeze solution .overflowed on the engine and ignited. From this evidence the court inferred that the radiator cap was caused to blow off by overheating, that before the temperature reached this dangerous point a warning was given by the temperature gauge, and that the operator of the automobile, presumably an experienced mechanic, engaged in road-testing the car, should have observed the warning and taken steps to remedy the situation before the damage was done.
I see nothing unreasonable in any of the inferences drawn and I think they all had support in the evidence. Certainly there was no evidence contradicting or opposing any of the inferences. In all cases of this sort-some inferences must be'drawn and especially so where the defendant-, who is in a position to explain, offers no explanation. Indeed, inferences play their part in nearly every law suit where there are factual issues. “Inference is capable of bridging many gaps.” Galloway v. United States, 319 U.S. 372, 386, 63 S.Ct. 1077, 1085, 87 L.Ed. 1458. The jury, or court sitting without a jury, is entitled to draw any inference that seems reasonable to it so long as such inference has evi-dentiary basis. “The very essence of its function is to select from among conflicting inferences and conclusions that which it considers most reasonable.” Tennant v. Peoria & Pekin Union R. Co., 321 U.S. 29, 35, 64 S.Ct. 409, 412, 88 L.Ed. 520. “Probable causes may be inferred from apparent effects, despite the possibility of error that inheres in all human observation and all human inferences.” Doctors Hospital, Inc. v. Badgley, 81 U.S.App.D.C. 171, 172, 156 F.2d 569, 570.
The majority appear to be of the opinion that too many inferences were drawn. However, there is no reason why more than one inference cannot be drawn from one fact or set of facts and modern authorities hold that an inference may be based on an inference. Wigmore, Evidence, (3d Ed.) § 41. Furthermore a certain amount of speculation and conjecture is permitted. “Whenever facts are in dispute or the evidence is such that fair-minded men may draw different inferences, a measure of speculation and conjecture is required on the part of those whose duty it is to settle the dispute by choosing what seems to them to be the most reasonable inference. Only when there is a complete absence of probative facts to support the conclusion reached does a reversible error appear.” Lavender v. Kurn, 327 U.S. 645, 653, 66 S.Ct. 740, 744, 90 L.Ed. 916.
. In my opinion it was necessary for the trial court, in order to decide the case on the evidence presented, to draw certain inferences, and it appears to me that the inferences drawn were not without basis in the evidence. Accordingly I think the judgment should be affirmed.